Exhibit 10.16

 

AMENDMENT #4 TO JOINT DEVELOPMENT AGREEMENT

 

WHEREAS, CDx, Inc. ("CDX") and Next Dimension Technologies, Inc. ("NDT") are
parties to a Joint Development Agreement executed by the parties on November 1,
2013, as modified by Amendment #1, Amendment, #2, and Amendment #3 to the Joint
Development Agreement executed by the parties on April 21, 2014, July 1, 2015,
and March 13, 2015, respectively (the "Agreement"); and

 

WHEREAS, pursuant to Paragraph 11.3 of the Agreement, both parties now desire to
further modify and amend the Agreement;

 

NOW, THEREFORE, in consideration of the mutual undertakings of the parties as
set forth below as well as other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, CDX and NDT do hereby mutually
agree as follows:

 

1.     With respect to Exhibit B, Paragraph 4, NDT agrees to extend, at no
additional cost, the license agreement negotiation period beyond ninety (90)
days to no later than May 19, 2015.

 

2.     All remaining terms and conditions of Agreement remain in full force and
effect, as modified and amended hereby and are hereby ratified by the parties.

 

3.     After full execution of this Amendment #4, the Agreement shall be deemed
to include the modifications and amendments herein.

 

IN WITNESS WHEREOF, the parties have caused this Amendment #4 to be executed by
their authorized representatives as of the respective dates written below.

 

CDX, Inc.   Next Dimension Technologies, Inc.       By: /s/ Daniel Yazbeck   By:
/s/ William Royea

Name:



Daniel Yazbeck   Name: William Royea Title: President   Title: President        
  Date: May 19, 2015 Date:

May 19, 2015

